Determination of respondent Commissioner, dated December 9, 2003, terminating petitioner’s employment as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered August 24, 2004) dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]) supports the challenged findings that petitioner issued summonses for moving violations without the drivers’ presence, and falsely recited the drivers’ presence on the summonses. No basis exists to disturb the credibility findings underlying the hearing officer’s conclusions as to petitioner’s guilt (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Under the circumstances, the penalty is not shocking to our sense of fairness and, accordingly, will not be disturbed (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Buckley, P.J., Friedman, Marlow, Sullivan and Malone, JJ.